Citation Nr: 1548957	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  07-15 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, or as due to herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In April 2013, the Board previously adjudicated, and denied, the Veteran's claim for service connection for hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2014, the Court vacated the Board's April 2013 decision pursuant to a Joint Motion for Remand to the extent that it denied service connection for hypertension.  The parties to the Joint Motion for Remand requested that the Court vacate the Board's decision on the basis of agreement that the Board had provided inadequate reasons or bases to support its finding that VA satisfied its duty to assist.  

Specifically, the parties to the Joint Motion for Remand noted that the National Academy of Sciences (NAS) Institute of Medicine's "Veterans and Agent Orange: Update 2010" concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  The parties agreed that the Board did not discuss whether this evidence amounted to an indication that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is at least as likely as not related to herbicide exposure in service.  

Pursuant to the May 2014 Joint Motion for Remand, in October 2014, the Board issued a remand in the matter so that the Veteran could be afforded a VA examination in connection with his claim for service connection for hypertension.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In February 2015, the Veteran was afforded a VA examination in connection with his claim and a medical opinion was rendered.  Finding this examination to be inadequate for adjudication purposes, the Board again remanded this issue in June 2015 for a new opinion.  

The requested development completed, the appeal is again before the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's hypertension did not have onset during his active service, was not caused by his active service, did not manifest within one year of active service, was not caused or worsened by a service-connected disability, and was not related to exposure to herbicides during active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issues that are decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in January 2006.  

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in June 2010, January 2012, February 2015, and September 2015.  The resulting reports describe the Veteran's hypertension, take into consideration the relevant history, and provide adequate rationale for any conclusions reached.  The Board finds them collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board also finds that there has been compliance with the Board's June 2015 Remand directives.  In that decision, this matter was remanded to obtain an addendum opinion for the Veteran's claim of entitlement to service connection for hypertension.  The opinion was provided in September 2015.  Thus, there has been substantial compliance with the Board's June 2015 Remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as hypertension (cardiovascular disorders), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); hypertension is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d). 

Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

The law provides that, if a veteran was exposed to an herbicide agent during service, certain listed diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. The list of diseases afforded this presumptions was expanded by an August 2010 amendment to 38 C.F.R. § 3.309(e) to include chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease. Ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  This amendment is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date, as well as certain previously denied claims. See 75 Fed. Reg. 52,202 (Aug. 31, 2010).  

Although there is evidence that the Veteran served in Vietnam and thus is presumed to have been exposed to herbicides, hypertension is not listed among the diseases enumerated under 38 C.F.R. § 3.309(e); consequently, the herbicide presumptive provisions of 38 U.S.C.A. § 1116 do not apply as to that disability. See also 
75 Fed. Reg. 52,202 (Aug. 31, 2010) (explaining that since the term, "ischemic heart disease," refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke).

The United States Court of Appeals for the Federal Circuit has nevertheless determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board now addresses the merits.  

After a thorough review of the record, the Board finds that the weight of the evidence demonstrates that the Veteran did not manifest chronic symptoms of hypertension in service.  Upon enlistment in February 1967, a blood pressure reading of 124/80 was noted.  A blood pressure reading of 130/82 was recorded at service separation in September 1969.  The Veteran does not allege, nor does the record reflect, that the Veteran's hypertension began in service or that symptoms of hypertension were chronic in service; therefore, the presumptive provision of 38 C.F.R. § 3.303(b) based on chronic symptoms during service is not warranted.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Next, the evidence of record does not show that hypertension manifested to a compensable degree within one year of separation from service; therefore, service connection for hypertension may not be presumed as having been incurred in service.  38 C.F.R. §§ 3.307, 3.309(a). 

The Board next finds that the weight of the evidence demonstrates that hypertension symptoms have not been continuous since service separation in September 1969.  The service separation examination did not indicate any history or current symptoms of hypertension by the Veteran, and did not indicate any findings or diagnosis of hypertension.  Following separation from service in September 1969, the evidence of record shows no complaints, findings, diagnosis, or treatment for hypertension until 1998, almost 30 years after service separation.  

The Board now addresses the Veteran's claim with a secondary and direct analysis.  As noted above, the Veteran has claimed that his hypertension was caused by exposure to Agent Orange while in service or is aggravated by, proximately due to, or the result of his service-connected diabetes mellitus.

VA afforded the Veteran an examination for hypertension in June 2010.  The Veteran reported a history of hypertension with date of onset in 1998.  The VA examiner opined that hypertension is less likely than not related to service-connected diabetes mellitus.  The examiner reasoned that hypertension is usually essential in nature unless it occurs secondary to some other condition.  The VA examiner explained that diabetics may develop hypertension as a secondary condition in the presence of renal disease.  The VA examiner indicated that the Veteran has no evidence of renal disease; therefore, it is less likely than not that his hypertension is caused by or aggravated by diabetes mellitus.  The VA examiner noted that the Veteran had adequate hypertensive control on a single oral agent.  

Next, in a January 2012 VA examination scheduled for the Veteran's claim for an increased disability rating for diabetes mellitus, the examiner indicated that the Veteran's hypertension was less likely than not due to diabetes mellitus.  She provided the same opinion for the question of whether diabetes mellitus could have aggravated the Veteran's hypertension.  
Based on the above cited evidence, the Board denied the Veteran's claim for service connection for hypertension in April 2013, finding that the condition was not aggravated by, proximately due to, or the result of his diabetes mellitus, also finding that hypertension was not related to the Veteran's active service.  

As noted above, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims, which, vacated the April 2013 Board decision based on the May 2014 JMR, which noted that the Nation Academy of Sciences (NAS) Institute of Medicine's "Veterans and Agent Orange: Update 2010" concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  The parties to the JMR agreed that the Board did not discuss whether this evidence amounted to an indication that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is at least as likely as not related to herbicide exposure in service.  

Accordingly, in October 2014, the Board remanded this issue in order to obtain an opinion that complied with the May 2014 JMR.  In February 2015, an examination and opinion was afforded to the Veteran that addressed whether the Veteran's hypertension began during military service, was due to herbicide exposure, or was due to or otherwise aggravated by diabetes mellitus.  Affirming the diagnosis of hypertension, the examiner noted that the Veteran's renal function tests were normal.  The examiner noted the lack of hypertension symptoms during the Veteran's military service.  She further denied knowledge of any peer reviewed medical literature which indicates that hypertension is caused by herbicide exposure.  She further noted that hypertension was not a presumptive diagnosis for Vietnam veterans.  Regarding the issue of whether the Veteran's diabetes caused or aggravated hypertension, the examiner explained that this only occurs when renal dysfunction is also caused by diabetes.  When there is not renal dysfunction, diabetes does not cause or aggravate hypertension.  The examiner opined that the Veteran's service-connected diabetes had not aggravated or caused hypertension.  

In the June 2015 Remand, the Board directed that an addendum opinion be obtained that fully addressed the NAS "Veterans and Agent Orange: Update 2010".  In addition, the Board directed that an opinion be obtained that addressed whether hypertension was caused by exposure to Agent Orange during service.  See Combee v. Brown, supra.  An addendum opinion that addressed these issues was obtained in September 2015.  The examiner indicated that it remained her opinion that the Veteran's hypertension was not caused by Agent Orange exposure during military service.  She reiterated that she was not aware of any peer review medical literature which indicates a causal relationship between Agent Orange exposure and later development of hypertension.  She also noted that hypertension commonly develops as the aging process progresses, and hypertension is more likely to develop with individuals who are overweight, like the Veteran.  Regarding the "Veterans and Agent Orange: Update 2010", the examiner noted that the suggestive evidence of association language contained in that update "remains in the possible but unproven causal relationship."  

Private treatment records, records obtained from SSA, and VA treatment records are all significant for showing that the Veteran presently has hypertension.  However, they are not significant for providing a nexus opinion regarding the etiology of hypertension.  

The Board is not aware of any other medical evidence relevant to this issue. 

The Board finds that the February 2015 and September 2015 opinions in the collective are the most probative evidence of record as to whether the Veteran's hypertension was caused by in-service exposure to Agent Orange. The examiners considered the Veteran's in-service and post-service medical records, and provided a clear rationale for their opinions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 -04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  Further, the opinions reflect a review of the Veteran's medical history, evidenced by the reliance on his past medical history in the formulation of the opinions.  Accordingly, as the probative evidence of record demonstrates that the Veteran's hypertension is not related to verified exposure to Agent Orange during service, service connection on this theory of entitlement is not warranted.

Next, as noted above, although there is evidence that the Veteran served in Vietnam and thus is presumed to have been exposed to herbicides, hypertension is not listed among the diseases enumerated under 38 C.F.R. § 3.309(e); consequently, the herbicide presumptive provisions of 38 U.S.C.A. § 1116 do not apply as to that disability. See also 75 Fed. Reg. 52,202  (Aug. 31, 2010) (explaining that since the term, "ischemic heart disease," refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke).

The Board further finds that service connection is not warranted on a secondary basis.  The June 2010 and February 2015 VA opinions are against the claim for service connection for hypertension on a secondary to diabetes basis. The Board finds these opinions to be of high probative value in evaluating the claim on this basis because the opinions collectively reflect a comprehensive and factually accurate review of the record as well as a detailed rationale based on the Veteran's medical history. See Nieves-Rodriguez, supra; Stefl v. Nicholson, supra.   Moreover, these opinions also are against a claim that the Veteran's service-connected diabetes aggravated his hypertension, given that there is no renal failure caused by his diabetes, and that is the basis for situations when diabetes impacts hypertension. For these reasons the Board finds these VA examinations and opinions to be the most probative evidence of record with regard to the question of whether the Veteran's hypertension was caused or aggravated by service-connected diabetes.

The Board is aware of the Veteran's statements regarding the cause of his hypertension.  In this regard, the Veteran's statements are lay statements that purport to provide a nexus opinion or an opinion on aggravation.  The Board finds such opinions to be not competent. Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case. In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding. Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether hypertension is related to exposure to Agent Orange during active service in the Republic of Vietnam or to diabetes mellitus or whether it is aggravated by his diabetes is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported, as well as knowledge of how to understand epidemiological studies and results.  As such, the Board finds that the Veteran's statements as to how his service exposure to herbicides or his service-connected disability may have caused or aggravated his current hypertension are not competent evidence.

The Veteran has not submitted a medical opinion in support of his claim, and the only probative medical evidence of record, the VA opinions, are negative, finding that the Veteran's hypertension is due not to service, to include herbicide exposure, and that hypertension was not aggravated by, proximately due to, or the result of service-connected diabetes mellitus.  Because these opinions are not controverted by any probative medical evidence of record, and in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for hypertension must be denied.  There is no reasonable doubt to be resolved as to this issue. See U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


